Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 29, 2020

                                     No. 04-20-00068-CR

                                 James Deangelo JOHNSON,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR12139A
                        Honorable Stephanie R. Boyd, Judge Presiding


                                        ORDER

        Appellant’s notice of appeal was filed with this court on January 31, 2020. Appellant’s
counsel filed a motion to withdraw the appeal, which was denied because it contained no
signature of Appellant. Counsel notified this court that he would submit a motion to withdraw
the appeal with Appellant’s signature and asked for a deadline extension in the interim. His
request was granted.
        The appellate record was completed on September 24, 2020. Appellant’s brief was due
on October 26, 2020. As of the date of this order, Appellant has not filed a brief or motion for
extension of time.
        Accordingly, we ORDER Appellant’s attorney to either file Appellant’s brief or a motion
to dismiss this appeal on or before November 9, 2020. If nothing is filed by that date, we will
abate this appeal to the trial court for an abandonment hearing. See TEX. R. APP. P. 38.8(b)(2).
Appellant’s attorney is cautioned that, to protect Appellant’s rights, this court may “initiat[e]
contempt proceedings against Appellant’s counsel.” TEX. R. APP. P. 38.8(b)(4).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court